COURT OF COMMON PLEAS

FOR THE STATE OF DELAWARE
KENT COUNTY COURTHOUSE
DOVER, DELAWARE 19901
PHONE: (302)739-3910

CHARLES W. WELCH, |l|

JUDGE
March 4, 2014
Andre M. Beauregard, Esq. Mr. Tony Morris
Brown, Shiels & Beauregard, LLC 939 Janvier Ct.
502 S. State St. Middletown, DE 19709
Dover, DE 1990l Pro Se Appellee/Plaintiff Below

Attorney for Appellants/Defendants Below

RE: Ed Stevenson and E-Car Auctions v. Tony Morris
C.A. No.: CPUS~IS~OO] 191
Decision on Appeal from .Tustice of the Peace Court

(Reversed and Remanded)

Dear Mr. Beaurega;rd and Mr. Morris:

As you are aware, the Appellants/Defendants Below, Ed Stevenson and E~Car Auctions,
filed an appeal from the Justice of the Peace Court’s decision denying Mr. Stevenson’s and E»
Car Auctions’ motion to vacate default judgment This appeal is governed by Ney v. Poll`te, 399
A.2d 527 (Del. 1978). As such, the Court’s review vvill be limited to the issue of whether the

Justice of the Peace Court abused its discretion when it denied the motion to vacate default

judgment

After hearing oral argument for this matter and giving it careful consideration, the Court
concludes that the Justice of the Peace Court’s order denying Mr. Stevenson’s and E~Car
Auctions’ motion to vacate default judgment must be reversed. The Justice of the Peace Court

relied on title 25, section 5712(b) of the Delaware Code to deny the motion on the grounds that it

was not timely filed. The lower court’s reliance on § 57l2(b) was erroneous Section 57l2(b)
governs default judgments in cases involving summary possession of rental property. DEL.
CODB ANN. tit. 25, § 57l2(b). The case presently before the Court is a debt action. 'l`hus, the
justice of the Peace Court abused its discretion when it relied on 25 Del. C. § 57l2(b) to decide
the appellants’ motion and its decision on the motion is reversed and remanded for

reconsideration The Justice of the Peace Court is hereby directed to reconsider its decision in

accordance with this decision.

E_A_QT_S

On or about August 23, 2013, Tony Morris filed a civil debt action against Ed Stevenson
and E~Car Auctions. E-Car Auctions is a limited liability corporation On or about September 6,
2013, Mr. Stevenson filed an answer on the Justice of the Peace Court form that was provided to
him for E-Car Auctions. He believed that the answer would be sufficient for both him and E-Car
Auctions. Mr. Stevenson’s answer was rejected and B-Car Auctions was sent a deficient filing
notice from the Justice of the Peace Court for failure to file a Form 50 for E-Car Auctions. Mr.
Stevenson never filed the Form 50. Therefore, the court entered default judgment against both
Mr. Stevenson and E-Car Auctions. for failure to file an answer. Mr. Stevenson and E-Car
Auctions filed a motion to vacate default judgment, which was denied by the court on October
30, 2013. Mr. Stevenson and E-Car Auctions then filed an appeal to this Court. Oral argument

on the appeal was heard by the Court on January lO, 20l4.

DISCUSSION

Unlike the Court of Common Pleas, a corporation does not need legal representation
when it is a party to a suit in the Justice of the Peace Court. "Where the person bringing the

action [in justice of the Peace Court] is a corporation, the action may be prosecuted by an officer

or employee of the corporation who need not be a duly licensed attorney-at-law provided,
however, that officer or employee is duly qualified under Delaware Supreme Court Rule 57."
DEL. CODE ANN. tit. l(), § 9525. Delaware Suprerne Court Rule 57 requires a colporation
proceeding in an action pro se to file a "certificate of representation" otherwise known as a Forin
50. SUPR. CT. R. 57(0). If an aitificial entity proceeding pro se fails to tile a Forrn 50 with its
answer, the Justice of the Peace Court may enter a default judgment against the entity pursuant to

Justice of the Peace Court Civil Rule 55.

In the present case, Mr. Stevenson thought he was filing an answer on behalf of himself
and E-Car Auctions when he filed a response to the complaint for this matter with the Justiee of
the Peace Court on September 6, 2013. Although Mr. Stevenson did not file a Form 50 on behalf
of E-Car Auctions, the Justice of the Peace Court eired when it rejected Mr. Stevenson’s filing
on behalf of Mr. Stevenson in his individual capacity. Therefore, the court should accept Mr.
Stevenson’s filing as an answer timely filed in his individual capacity. I-Iowever, the .lustice of
the Peace Court did not abuse its discretion when it granted a default judgment against E-Car
Auctions, as no Forin 50 for representation was ever filed. 'l`hat court should now consider E-

Car Auctions’ motion to vacate default judgment pursuant to Justice of the Peace Civil Rule 6().
IT IS SO ORDERED.

Sincerely,

(‘Q,“@Ajl latin

Charles W. Welch, III
CWW:mek